 

Exhibit 10.6

 

EXECUTION VERSION

 

December 13, 2018

 

Wells Fargo Bank, National Association, as Administrative Agent, Swingline
Lender and an Institutional Lender

 

Wells Fargo Bank, National Association, as Collateral Agent, Account Bank and
Collateral Custodian

 

State Street Bank and Trust Company, as an Institutional Lender

 

ZB, N.A. D/B/A California Bank & Trust, as an Institutional Lender

 

GC Advisors LLC, as Servicer

 

Golub Capital Investment Corporation, as Transferor

 

Re:       Termination and Release of Security Interest

 

Ladies and Gentlemen:

 

Reference is made to (a) that certain Amended and Restated Loan and Servicing
Agreement, dated as of May 13, 2015 (as amended, modified, supplemented or
restated from time to time, the “LSA”), by and among GCIC FUNDING LLC, as the
borrower (the “Borrower”), GC ADVISORS LLC, as the servicer (the “Servicer”),
GOLUB CAPITAL INVESTMENT CORPORATION, as the transferor (the “Transferor”), the
Institutional Lenders identified on the signature pages hereto, WELLS FARGO
BANK, National Association, as the Swingline Lender, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Collateral Agent, the Account Bank and the Collateral
Custodian (in such capacities, the “Bank”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
provided in the LSA.

 

The Borrower hereby requests, pursuant to Section 2.16 of the LSA, the release
from each Lien of the Secured Parties of all Collateral comprising the Loan
Assets listed on Schedule I and all other Collateral related thereto (the
“Released Collateral”). Accordingly, each party hereto acknowledges and agrees
that, upon (x) delivery of a Notice of Reduction, (y) the payment of
$275,000,000 of principal (the “Prepayment Amount”) to the Lenders and (z)
confirmation that no Unmatured Event of Default or Event of Default has occurred
and is continuing, any and all Liens at any time granted to or held by the
Secured Parties in and to the Released Collateral shall automatically be
terminated and released without further action on the part of any party hereto.

 

 

 

 

Notwithstanding the foregoing, each Secured Party agrees that the release
specified above of each Loan Asset listed on Part A of Schedule I (the
“Specified Loan Assets”) shall be deemed to occur immediately prior to the sale,
assignment or other transfer of such Specified Loan Assets in accordance with
the satisfaction of each condition precedent to the closing of the Term
Securitization on the date hereof. If such Term Securitization does not occur on
the date hereof, the release set forth above shall be deemed to be rescinded
without further action by any person, the Liens over the Specified Loan Assets
in favor of the Secured Parties shall be deemed to be continuing and the
Borrower shall be deemed to grant a new Lien over the Specified Loan Assets in
accordance with the LSA.

 

In addition, each Secured Party agrees to waive any required reduction of the
Commitment of Wells Fargo pursuant to Section 2.18(d) of the LSA that exceeds
the Prepayment Amount. After giving effect hereto (and any reduction under
2.18(d) on the date hereof), the Wells Fargo Commitment is $200,000,000.

 

This letter (i) will be governed by and construed in accordance with the law of
the State of New York and (ii) may be executed in any number of counterparts by
facsimile or other written form of communication, each of which shall be deemed
to be an original as against any other party whose signature appears thereon,
and all which shall together constitute one and the same instrument.

 

[Signature Pages Follow]

 

Collateral Release Letter

 

 

 

 

Please indicate your agreement with the foregoing by executing a counterpart
hereof.

 

  GCIC FUNDING LLC       By: Golub Capital Investment Corporation, its
designated manager       By: /s/ Ross A. Teune     Name: Ross A. Teune    
Title: Chief Financial Officer

 

Collateral Release Letter

 

 

 

 

Acknowledged and Agreed to:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

 

By: /s/ Beale Pope     Name: Beale Pope     Title: Vice President  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Swingline Lender and an Institutional Lender

 

By: /s/ Matt Jensen     Name: Matt Jensen     Title: Director  

 

Collateral Release Letter

 

 

 

 

State Street Bank and Trust Company

as an Institutional Lender

 

By: /s/ Pallo Blum-Tucker     Name: Pallo Blum-Tucker     Title: Managing
Director  

 

Collateral Release Letter

 

 

 

 

ZB, N.A. D/B/A CALIFORNIA BANK & TRUST

as an Institutional Lender

 

By: /s/ Christopher J. Edwards     Name: Christopher J. Edwards     Title:
Executive Vice President  

 

Collateral Release Letter

 

 

 

 

GC ADVISORS LLC

as the Servicer

 

By: /s/ Joshua M. Levinson     Name: Joshua M. Levinson     Title: Co-General
Counsel and Chief Compliance Officer

 

Collateral Release Letter

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent, Account Bank and Collateral Custodian

 

By: /s/ Keri Krause     Name: Keri Krause     Title: Vice President  

 

Collateral Release Letter

 

 

 

 

GOLUB CAPITAL INVESTMENT CORPORATION, as Transferor

 

By: /s/ Ross A. Teune     Name: Ross A. Teune     Title: Chief Financial Officer
 

 

Collateral Release Letter

 

 

 

 

SCHEDULE I

 

RELEASED LOAN ASSETS

 

Part A:

 

Obligor  Asset  Principal Balance  Appriss Holdings, Inc.  Term Loan 
 10,000,000  Bazaarvoice, Inc.  Term Loan   10,500,000  Clarkson Eyecare LLC 
Term Loan   10,000,000  Imprivata, Inc.  Term Loan   10,000,000  RXH Buyer
Corporation  Term Loan   7,000,000 

 

Part B:

 

Obligor  Asset  Principal Balance  Accela, Inc.  Term B Loan   6,665,372  Active
Day, Inc.  DDTL-2   567,260  Active Day, Inc.  DDTL-3   391,925  Active Day,
Inc.  Term Loan   6,521,268  Acuity Eyecare Holdings, LLC  Term A Loan 
 3,426,047  ADCS Clinics Intermediate Holdings, LLC  DDTL-1   107,199  ADCS
Clinics Intermediate Holdings, LLC  Term Loan   10,000,000  Agilitas USA, Inc. 
Term Loan   1,950,994  Aimbridge Hospitality, LLC  Term Loan A   1,537,280 
Batteries Plus Holding Corporation  Initial Term Loan   2,224,150  BIOIVT, LLC
(formerly BIORECLAMATIONIVT, LLC)  Term Loan   10,572,708  C. J. Foods, Inc. 
Term Loan A   5,000,000  Cafe Rio Holding, Inc.  Term Loan   5,141,082  Caliper
Software, Inc.  Initial Term Loan   7,024,585  Captain D's, LLC  Term Loan 
 2,218,254  Captive Resources Midco, LLC  Term Loan   5,121,137  Clearwater
Analytics, LLC  Tranche B Term Loan   2,408,325  Daxko Acquisition Corporation 
Term Loan   8,318,082  DCA Investment Holding, LLC  Second Amendment Term Loan 
 4,865,700  Diligent Corporation  Tranche B-1 Term Loans   4,606,441  Diligent
Corporation  Tranche B-2 Term Loans   7,786,870 

 

Schedule I

 

 

 

 

Drilling Info Holdings, Inc.  First Lien Term Loan   5,948,500  DTLR, Inc. (fka
Levtran)  Term Loan A (2017)   5,000,000  EGD Security Systems, LLC  Term Loan 
 5,371,500  Elite Dental Partners LLC  Term A Loan   2,013,953  ERG Buyer, LLC 
Term Loan   6,342,105  eSolutions, Inc.  Term Loan   6,000,000  Eyecare Services
Partners Holdings LLC  DDTL-1   953,371  Eyecare Services Partners Holdings LLC 
DDTL-2   6,679,425  Eyecare Services Partners Holdings LLC  DDTL-3   1,082,141 
Flavor Producers, LLC  First Lien Term Loan   2,836,823  G & H Wire Company,
Inc  Term Loan (2017)   1,104,187  Georgica Pine Clothiers, LLC  Closing Date
Earn-Out Term Loan   421,351  Global ID Corporation  Term A Loan   5,102,133  GS
Acquisitionco, Inc.  DDTL-1   12,139,096  GS Acquisitionco, Inc.  Term Loan 
 5,000,000  HealthcareSource HR, Inc.  Term Loan   2,861,397  Inhance
Technologies Holdings LLC  Term Loan   6,048,500  Internet Pipeline, Inc.  June
2017 Incremental Term Loans   1,442,935  Internet Pipeline, Inc.  Term Loan 
 5,360,994  Katena Holdings, Inc.  Second Amendment Term Loan   300,960  Lombart
Brothers, Inc.  Canadian Term A Loan (Innova)   1,534,531  Lombart Brothers,
Inc.  US Term A Loan   3,343,079  Marshall Retail Group LLC, The  Term Loan
(2014)   3,123,594  Maverick Bidco Inc.  Term Loan   10,000,000  Mid-America Pet
Food, L.L.C.  Term Loan   6,331,338  Mills Fleet Farm Group LLC  New First Lien
Term Loan   12,000,000  MMan Acquisition Co.  Initial Term Loan   12,388,167.00 
MRI Software LLC  Second Amendment Term Loan   345,390.00  MRI Software LLC 
Term Loan (2017)   14,690,543.75 

 



Schedule I



 

 

 

 

MWD Management, LLC & MWD Services, Inc. (United Derm)  DDTL-1   4,380,973.63 
MWD Management, LLC & MWD Services, Inc. (United Derm)  Term Loan 
 1,295,205.00  NBC Intermediate, LLC  Second Amendment Term Loan   1,386,590.00 
Net Health Acquisition Corp.  New Term Loan   679,700.00  Net Health Acquisition
Corp.  Term Loan   4,872,778.00  Nextech Systems, LLC  Term Loan 
 12,655,902.50  Nexus Brands Group, Inc.  Term Loan   3,820,402.00  Orthotics
Holdings, Inc  Canadian Term Loan   599,390.45  Orthotics Holdings, Inc  US Term
Loan   3,656,259.55  Pace Analytical Services, LLC  First Amendment Term Loan 
 1,400,966.25  Pace Analytical Services, LLC  Third Amendment Term Loan 
 833,400.00  PADI Holdco, Inc.  Term Loan   12,636,711.12  Pet Holdings ULC 
Initial Term Loan Commitment   10,000,000.00  Pinnacle Treatment Centers, Inc. 
Term Loan   9,649,374.00  Property Brands, Inc.  Term Loan   9,380,713.00  Quick
Quack Car Wash Holdings, LLC  Term A Loan   4,599,871.50  Quickbase, Inc. 
Tranche B Term Loan   10,000,000.00  Reladyne, Inc.  Term Loan (NEW) 
 3,049,673.66  Riverchase MSO, LLC  Term Loan   950,647.95  Saba Software, Inc. 
Term Loan   7,000,000.00  SEI, Inc.  Term Loan   2,879,602.33  Self Esteem
Brands, LLC (aka Anytime Fitness)  Term Loan   2,733,331.40  SLMP, LLC  Term
Loan A   4,700,994.58  Source Refrigeration & HVAC, Inc.  Term A Loan 
 7,236,962.25  Southern Veterinary Partners, LLC  DDTL-1   3,606,672.46 
Southern Veterinary Partners, LLC  DDTL-2   1,038,904.32  Southern Veterinary
Partners, LLC  Term Loan   1,572,824.68  Sovos Compliance Formerly Taxware, LLC 
Term Loan (2016)   5,000,000.00  Summit Behavioral Healthcare, LLC  Term Loan 
 2,400,659.00  Sunshine Sub, LLC  Term Loan   5,468,494.50  Teaching Company,
The  Term Loan   4,112,958.28  Telesoft, LLC  Term Loan   5,286,006.00 

 



Schedule I



 

 

 

 

Titan Fitness, LLC  Delayed Draw Term B Loan   255,486.00  Togetherwork
Holdings, LLC  Supplemental Term Loan   680,300.00  Togetherwork Holdings, LLC 
Term Loan   6,725,105.50  Transaction Data Systems, Inc.  Amendment No.4 Term
Loan   5,000,000.00  Trintech, Inc.  Restatement Combined TL   3,368,375.55 
True Commerce, Inc.  US Term Loan   7,107,689.50  Velocity Technology Solutions,
Inc.  Term Loan   7,432,062.94  Verisys Corporation  Term Loan   4,756,565.00 
Veterinary Specialists of North America, LLC  DDTL-1   32,668.05  Veterinary
Specialists of North America, LLC  Term Loan New   3,105,994.44  Wetzel's
Pretzels, LLC  Term Loan   2,523,215.12  Whitcraft LLC  Initial Term Loan 
 12,163,998.63  WIRB-Copernicus Group, Inc.  Initial Term Loan   10,428,572.61 
Wood Fired Holding Corp.  Term A Loan   7,298,200.00  WRE Holding Corp.  Term
Loan   1,308,795.11 

 



Schedule I



 



 

